UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7063



DAVID L. ARMSTRONG,

                                           Plaintiff - Appellant,

         versus


PAUL DAVIS, Chairman, Maryland Parole Commission,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-534-JFM)


Submitted:   December 11, 1997        Decided:     December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Armstrong, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Richard Bruce Rosenblatt, Assistant Attorney
General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Armstrong v. Davis, No. CA-97-534-JFM (D. Md. July 15, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2